Appeal by defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered April 11, 1980, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review, inter alia, the denial, after a hearing, of so much of defendant’s pretrial omnibus motion as sought suppression of certain physical evidence. Judgment affirmed. We agree with Criminal Term’s determination denying so much of defendant’s omnibus motion as sought to suppress certain physical evidence, to wit, a suitcase and its contents. Under the circumstances of this case, there was a sufficient basis for Detective Schmidt to approach defendant at the airport terminal and request him to stop and talk (cf. People v De Bour, 40 NY2d 210). Immediately following the detective’s request, defendant dropped the suitcase he was then carrying, and exclaimed, “It’s not my bag. I don’t know what’s inside”. Such conduct on the part of defendant supports a finding that he abandoned the suitcase and thereafter, Detective Schmidt could properly seize and search it (see People v Pittman, 14 NY2d 885; People v D’Ambrosio, 28 AD2d 1130; cf. People v Howard, 50 NY2d 583, 592, cert den 449 US 1023). Accordingly, suppression of the evidence was not warranted. We have considered the other contention raised upon appeal and find it to be without merit. Damiani, J. P., Mangano and Gulotta, JJ., concur.